DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8-11, 16, 17, 19, 20, 22, 24, 25, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2018/0227094).
a)	Regarding claim 1, Liu et al disclose a method for wireless communication, comprising: 
reporting, to a base station (TRP), an indication related to a capability to generate antenna weights for multi-beam communications (710 in Fig. 7; Pub [0062]); 

generating, based at least in part on the number of reference signals received from the base station, multiple antenna weights to use in communicating with the base station wherein the multiple antenna weights generate a multi-beam (Pub [0071]; UE adjusting beamforming parameters based on downlink reference signals).
b)	Regarding claim 11, Liu et al disclose a method for wireless communication, comprising: 
receiving, from a user equipment (UE), an indication related to at least one of a capability to generate antenna weights for multi-beam communications or a number of antenna elements in an active antenna subarray that can be used for the multi-beam communications (710 in Fig. 7; Pub [0062]); 
determining, based at least in part on the indication, a number of reference signals to allocate to the UE for antenna weight generation for the multi-beam communications, wherein the number of reference signals are contiguous or non-contiguous in time (720 in Fig. 7); and 
transmitting, to the UE, the number of reference signals to facilitate antenna weight generation to use in the multi-beam communications (730 in Fig. 7; Pub [0071]; UE adjusting beamforming parameters based on downlink reference signals).
c)	Regarding claim 17, Liu et al disclose an apparatus for wireless communication, comprising: 
a transceiver (1406 and 1408 in Fig. 14; Fig. 13); 
a memory configured to store instructions (1306 in Fig. 13); and 

        report, to a base station (TRP), an indication related to a capability to generate antenna weights for multi-beam communications (710 in Fig. 7; Pub [0062]); 
         receive, from the base station in response to the indication, a number of reference signals, wherein the number of reference signals are contiguous or noncontiguous in time (720 and 730 in Fig.7; The TRP selects and transmits downlink SRS); and 
          generate, based at least in part on the number of reference signals received from the base station, multiple antenna weights to use in communicating with the base station wherein the multiple antenna weights generate a multi-beam (Pub [0071]; UE adjusting beamforming parameters based on downlink reference signals).
d)	Regarding claim 27, Liu et al disclose an apparatus for wireless communication, comprising:
a transceiver (1406 and 1408 in Fig. 14; Fig. 13); 
a memory configured to store instructions (1306 in Fig. 13); and 
one or more processors (1304 in Fig. 13) communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 
         receive, from a user equipment (UE), an indication related to at least one of a capability to generate antenna weights for multi-beam communications or a number of antenna elements in an active antenna subarray that can be used for the multi-beam communications (710 in Fig. 7; Pub [0062]); 

           transmit, to the UE, the number of reference signals to facilitate antenna weight generation to use in the multi-beam communications (730 in Fig. 7; Pub [0071]; UE adjusting beamforming parameters based on downlink reference signals).
e)	Regarding claims 3 and 19, Liu et al disclose wherein the capability includes a capability for estimating a signal strength or amplitude or quality in generating the multiple antenna weights (620 in Fig. 6; Pub [0061]). 
f)	Regarding claims 4 and 20, Liu et al disclose wherein reporting the indication comprises a dynamic reporting based on a state or one or more determined performance metrics (630 in Fig. 6; Pub [0061]).
g)	Regarding claims 6 and 22, Liu et al disclose wherein reporting the indication comprises a static reporting, a semi-static reporting, or a dynamic reporting (Pub [0061]).
h)	Regarding claims 8 and 24, Liu et al disclose wherein the indication includes the number of reference signals requested from the base station (710 and 720 in Fig. 7).
i)	Regarding claims 9 and 25, Liu et al disclose further comprising receiving, from the base station, an indication of the number of reference signals allocated by the base station (720 in Fig. 7)..

k)	Regarding claim 16, Liu et al disclose further comprising transmitting, to the UE, an indication of the number of reference signals (710 and 720 in Fig. 7).

Allowable Subject Matter
Claims 2, 5, 7, 12-15, 18, 21, 23 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0142154 Kueong et al disclose beamforming.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/EVA Y PUENTE/                                                                                                                                                  Primary Examiner, Art Unit 2632